         Case 2:19-cr-00642-VAP Document 153 Filed 07/13/20 Page 1 of 1 Page ID #:3545
THOMAS P. O’BRIEN, State Bar No. 166369
BROWNE GEORGE ROSS LLP
801 South Figueroa Street Suite 2000
Los Angeles, CA 90017
Telephone: (213) 725-9800
E-mail: tobrien@bgrfirm.com
                                      UNITED STATES DISTRICT COURT
                                     CENTRAL DISTRICT OF CALIFORNIA
United States of America                                    CASE NUMBER:

                                                                               LACR19-00642-VAP
                                             PLAINTIFF(S)
                             v.
Imaad Shah Zuberi                                                     NOTICE OF MANUAL FILING
                                                                            OR LODGING
                                           DEFENDANT(S).

PLEASE TAKE NOTICE:
          Pursuant to Local Rule 5-4.2, the following document(s) or item(s) are exempt from electronic filing,
and will therefore be manually     Filed      Lodged : (List Documents)
Under Seal Filing
[Proposed] Order
Defendant's Ex Parte Application for Order Sealing Documents
[Proposed] Order on Defendant's Ex Parte Application for Order Sealing Documents




Reason:
          Under Seal
          In Camera
          Items not conducive to e-filing (i.e., videotapes, CDROM, large graphic charts)
          Per Court order dated:
          Other:




July 13, 2020                                                 Thomas P. O'Brien
Date                                                          Attorney Name
                                                              Imaad Shah Zuberi
                                                              Party Represented


Note: File one Notice of Manual Filing or Lodging in each case, each time you manually submit a document(s).
G-92 (05/15)                              NOTICE OF MANUAL FILING OR LODGING
